DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belson (US 2007/0135803).
Belson,

19. A device configured for insertion through a working channel (e.g., element 117/119) of an endoscope (e.g., via the disclosed steerable instrument 1/20/100), the device comprising: a location mechanism (e.g., via the disclosed datum position indicator 49) configured to generate location information pertaining to a location of the device, the location mechanism including a three dimensional (3D) tracking sensor disposed at a distal portion of the device and configured to provide tracking data in six degrees of freedom, the 3D tracking sensor connected to wires (e.g., via the disclosed illumination fibers 115) extending from the 3D tracking sensor to a proximal end of the device, the wires configured to transmit a signal generated by the 3D tracking sensor and to deflect the distal portion of the device when at least one of the wires is actuated; and a flexible sheath (e.g. via the disclosed highly flexible, endoscope body 21/103), defining a channel therein for receiving a tool (e.g., via the disclosed introducer 15), wherein at least one of the 3D tracking sensor or the wires are within a wall of the flexible sheath {e.g., [0199]-[0204], [0219]-[0222], [0224]-[0227], [0248]-[0249], [0402] & (Figs 1C, 17 & 25)}.

20. The device of claim 19, wherein the 3D tracking sensor (e.g., via the disclosed axial motion transducer 49) and the wires are encased within a wall of the flexible sheath (e.g., [0248]-[0249]).

21. The device of claim 19, wherein the flexible sheath is radially deformable from an unexpanded configuration to a radially expanded configuration (e.g., via the disclosed body 103 being steerable to be steered and bent up to a full 180 degrees in any direction), such that when a tool is inserted through the channel, the flexible sheath transitions from the unexpanded configuration to the radially expanded configuration as the tool traverses the channel (e.g., [0224]-[0227]).

22. The device of claim 19, wherein the flexible sheath comprises a material selected from the group consisting of: polyamide, polyethylene, polyurethane, polyester, pylon and silicone (e.g., [0279]-[0283]).

23. The device of claim 19, wherein the wires have a curved configuration {e.g., [0219], [0224]-[0227] & (Figs 17 & 25)}.

24. The device of claim 19, wherein the flexible sheath has a curved configuration {e.g., [0219], [0224]-[0227] & (Figs. 17 & 25)}.

25. The device of claim 19, wherein the device has a curved configuration {e.g., [0219], [0224]-[0227] & (Figs. 17 & 25)}.

26. The device of claim 19, wherein the wires are configured to move relative to each other to deflect the distal portion of the device {e.g., as disclosed via handle 21, [0219], [0224]-[0227] & (Figs. 17 & 25)}.

27. The device of claim 19, wherein the channel is configured to receive a biopsy tool therethrough (e.g., see Fig 1C).

28. The device of claim 19, wherein the 3D tracking sensor is disposed at a distal tip of the device {e.g., [0247]-[0249] & (Fig 25)}.

29. The device of claim 19, wherein the 3D tracking sensor provides tracking data pertaining to a location of the distal portion of the device within an airway of a patient {e.g., [0247]-[0249] & (Fig 25)}.


30. The device of claim 19, wherein the flexible sheath transitions from a radially expanded configuration to an unexpanded configuration as the tool traverses the channel during removal of the tool from the channel {e.g., [0224]-[0227], [0247]-[0249] & (Fig 25)}.


31. The device of claim 19, wherein the 3D tracking sensor is configured to assist in navigation of the distal portion of the device to a target location within an airway of a patient {e.g., [0224]-[0227], [0247]-[0249] & (Fig 25)}.

32. A device configured for insertion through a working channel of an endoscope, the device comprising:
a flexible sheath defining a channel therein for receiving a tool therethrough; and a three dimensional (3D) tracking sensor operably coupled to the flexible sheath and configured to provide tracking data in six degrees of freedom, the 3D tracking sensor connected to wires extending through the flexible sheath and extending from the 3D tracking sensor to a proximal end of the device, the 3D tracking sensor configured to transmit a signal from the 3D tracking sensor and to deflect a distal end of the device when at least one of the wires is actuated {e.g., [0199]-[0204], [0219]-[0222], [0224]-[0227], [0248]-[0249], [0402] & (Figs 1C, 17 & 25)}.

33. The device of claim 32, wherein the flexible sheath is radially deformable from an unexpanded configuration to a radially expanded configuration, such that when a tool is inserted through the channel, the flexible sheath transitions from the unexpanded configuration to the radially expanded configuration as the tool traverses the channel (e.g., [0224]-[0227]).

34. The device of claim 32, wherein the flexible sheath comprises a material selected from the group consisting of: polyamide, polyethylene, polyurethane, polyester, pylon and silicone (e.g., [0279]-[0283]).

35. A method of accessing a target location within a patient, comprising: advancing an extended working channel through a luminal network of the patient, the extended working channel including a flexible sheath defining a channel and a three dimensional (3D) tracking sensor operably coupled to the extended working channel and configured to provide tracking data in six degrees of freedom, the 3D tracking sensor connected to wires configured to transmit a signal from the 3D tracking sensor and extending from the 3D tracking sensor to a proximal end of the extended working channel, the wires configured to transmit a signal from the 3D tracking sensor; deflecting a distal end of the extended working channel by actuating at least one of the wires; and passing a tool through the channel to the target location {e.g., [0199]-[0204], [0219]-[0222], [0224]-[0227], [0248]-[0249], [0402] & (Figs 1C, 17 & 25)}.

36. The method of claim 35, wherein passing the tool through the channel includes transitioning the extended working channel from an unexpanded configuration to a radially expanded configuration ([0219]-[0222] & [0224]-[0227]).

37.  The method of claim 35, further comprising actuating the wires to position a distal portion of the extended working channel adjacent the target location ([0219]-[0222] & [0224]-[0227]).

38. The method of claim 35, further comprising anchoring a distal end of the extended working channel proximate said target location prior to passing a tool through the channel ([0219]-[0222] & [0224]-[0227]).
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. The applicant argues the following point in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Belson, fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to the disclosed illumination fibers being configured to transmit a signal generated by the 3D tracking sensor and deflect  the distal portion of the device when the wires are actuated.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Belson discloses the use of illumination fibers (e.g., elements 115) that extends through the endoscope body (e.g., element 103), wherein said fibers also extend distally to the axial motion transducer (e.g., element 49/150) so that a motion controller unit (e.g., element) can effectively control and apply an actuated force to a patient based on the measured axial motion and/or position of the endoscope body, wherein the axial motions and/or positions are defined multiple axis measurements, i.e. 3D measurements, and the steerable distal portion of said endoscope body can be selectively steered or bent up, i.e. deflected, to a full 180 degrees in any direction, therefore providing the wires 
configured to transmit a signal generated by the 3D tracking sensor and deflect the distal portion of the device when the wires are actuated, as is instantly claimed ([0219]-[0222], [0224]-[0227] & [0248]-[0249]).
Applicant’s arguments, filed September 20, 2022, with respect to the specification objection and the 101 claim rejection(s) have been fully considered and are persuasive and have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792